DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/26/2022 has been entered.  
4.	Claims 1, 2, 4, 5, 7, 8, 10, 13, 14, 16 and 17 have been amended; Therefore, claims 1-18 are currently pending in this application.
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: outputting a simulation of [an] application and an indication of an interaction with the application to be initiated via a shortcut or hot key; receiving one or more key presses corresponding to the shortcut or hot key and updating the simulation to reflect performance of the interaction; updating performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the application; outputting indication of the performance in response to a received request, wherein the indication of the performance comprises a completion status for each of the subtopics; and transmitting the performance, whereupon the performance is assessed for certification.
— 	Considering claim 7, the following claimed limitations recite an abstract idea: output a simulation of [an] application and an indication of an interaction with the application to be initiated via a shortcut or hot key; receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction; update a performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the application; output indication of the stored performance in response to a received request, wherein  the indication of the performance comprises a completion status for each of the subtopics; and transmit the performance, whereupon the performance is assessed for certification.
— 	Considering claim 13, the following claimed limitations recite an abstract idea: output a simulation of [an] application and an indication of an interaction with the application to be initiated via a shortcut or hot key; receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction; update a performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the application; output indication of the performance in response to a received request, wherein the indication of the performance comprises a completion status for each of the subtopics; and transmit the performance, whereupon the performance is assessed for certification.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
additional elements—such as: a computer, a display device, a non-transitory machine readable medium, one or more keys, etc., which are utilized to facilitate the recited functions regarding: outputting a simulation; receiving one or more key inputs; updating the performance for a user; outputting an indication of the stored performance; transmitting the stored performance to a computing device, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available conventional computing device (e.g. a personal computer, a smartphone, a laptop, etc.), which is arranged to communicate with an online device (e.g. a server) via a conventional communication network (e.g. see [0021] to [0023]); and wherein the conventional device provides one or more interactive tasks (e.g. training materials) to a user (e.g. [0026] to [0030], etc.)
It is further worth to note that the implementation of the conventional computer/network technology to facilitate one or more tasks (e.g. educational tasks, etc.), is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2006/0057551; US 2006/0165464; US 5,718,590, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-6, 8-12 and 14-18). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 11 is rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites, “output on the display screen a timer upon outputting the indication of the interaction that can be initiated via the shortcut or hot key” (emphasis added).
	However, given the context of the term “can be”, it is unclear whether the above limitation is part of the claimed invention, or whether the claimed invention
performs the limitation. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Namgoong 2014/0302901 in view of Lippens 2015/0082971 and further in view of Riggs 2003/0074558.
	Regarding claim 1, Namgoong teaches the following claimed limitations: a method for facilitating shortcut and hot key learning via computer application gamification, the method implemented by one or more application gamification computing devices ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) and comprising: outputting on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application to be initiated via a shortcut or hot key]); receiving one or more key presses corresponding to the shortcut or hot key and updating the simulation to reflect e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); updating a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality 
of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
	Although Namgoong does not explicitly describe, “outputting on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not teach providing selectable interaction modes comprising a learning mode and a testing mode.
However, Lippens discloses a system that allows a user to play a game, such as playing keyboard; wherein the system allows the user to select a mode from a plurality of modes; such as a “free play” mode, an “auto play” mode and an “assisted play” mode (see FIG 10); wherein (i) selecting the “auto play” mode allows the user to view the sequence of keys to be operated, wherein the system generates a virtual keyboard and highlights one or more of the keys sequentially to demonstrate the proper manner of playing, (ii) selecting “assisted play” mode allows the system to evaluate the user’s performance, wherein the system requires the user to play keys (notes) and provides feedback to the user regarding his/her accuracy (e.g. the wrongly played key is marked with a red dot, etc.), and (iii) selecting the “free play” mode allows the user to interact with the game, i.e. playing keyboard) ([0050], [0055]).   
given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens; for example, by incorporating additional modes of operations; such as, selectable modes in the form of “auto play” mode, an assessment (“assisted play”) mode, and a “free play” mode; wherein as the user selects (i) the “auto play” mode, the system displays one or more animations that demonstrate the sequence of keys to be operated in order to perform a desired action (e.g. the system displays a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted in order to demonstrate to the user the proper sequence of operation, etc.); and when the user selects (ii) the assessment mode, the system prompts the user to play a particular game, wherein the user’s inputs are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance (e.g. marking the wrongly played key with a red dot, etc.), so that the user would have ample options to be more familiar with the techniques required to play the game before the user starts to actively interact with the game (e.g. before selecting the “free play” mode to actively interact with the game); and thereby helping the user to easily comprehend the techniques needed to play the game.  
Namgoong also does not teach the process of transmitting the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Namgoong in view of Lippens and further in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates whether the user has successfully mastered the hot keys required to perform a given task, etc., so that the user would be encouraged to expand his/her skills.    
Regarding claim 7, Namgoong teaches the following claimed limitations: an application gamification computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) to: output on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application to be initiated via a shortcut or hot key]); receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); update a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality of 
subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
	Although Namgoong does not explicitly describe, “output on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not teach providing selectable interaction modes comprising a learning mode and a testing mode.
However, Lippens discloses a system that allows a user to play a game, such as playing keyboard; wherein the system allows the user to select a mode from a plurality of modes; such as a “free play” mode, an “auto play” mode and an “assisted play” mode (see FIG 10); wherein (i) selecting the “auto play” mode allows the user to view the sequence of keys to be operated, wherein the system generates a virtual keyboard and highlights one or more of the keys sequentially to demonstrate the proper manner of playing, (ii) selecting “assisted play” mode allows the system to evaluate the user’s performance, wherein the system requires the user to play keys (notes) and provides feedback to the user regarding his/her accuracy (e.g. the wrongly played key is marked with a red dot, etc.), and (iii) selecting the “free play” mode allows the user to interact with the game, i.e. playing keyboard) ([0050], [0055]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens; for example, by incorporating additional modes of operations; such as, selectable modes in the form of “auto play” mode, an and a “free play” mode; wherein as the user selects (i) the “auto play” mode, the system displays one or more animations that demonstrate the sequence of keys to be operated in order to perform a desired action (e.g. the system displays a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted in order to demonstrate to the user the proper sequence of operation, etc.); and when the user selects (ii) the assessment mode, the system prompts the user to play a particular game, wherein the user’s inputs are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance (e.g. marking the wrongly played key with a red dot, etc.), so that the user would have ample options to be more familiar with the techniques required to play the game before the user starts to actively interact with the game (e.g. before selecting the “free play” mode to actively interact with the game); and thereby helping the user to easily comprehend the techniques needed to play the game.  
Namgoong also does not teach, transmit the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens and further in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server .    
Regarding claim 13, Namgoong teaches the following claimed limitations: a non-transitory machine readable medium having stored thereon instructions for facilitating shortcut and hot key learning via computer application gamification ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) that, when executed by one or more processors, cause the processors to: output on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application to be initiated via a shortcut or hot key]); receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); update a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
Although Namgoong does not explicitly describe, “output on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive 
Namgoong does not teach providing selectable interaction modes comprising a learning mode and a testing mode.
Namgoong does not teach providing selectable interaction modes comprising a learning mode and a testing mode.
However, Lippens discloses a system that allows a user to play a game, such as playing keyboard; wherein the system allows the user to select a mode from a plurality of modes; such as a “free play” mode, an “auto play” mode and an “assisted play” mode (see FIG 10); wherein (i) selecting the “auto play” mode allows the user to view the sequence of keys to be operated, wherein the system generates a virtual keyboard and highlights one or more of the keys sequentially to demonstrate the proper manner of playing, (ii) selecting “assisted play” mode allows the system to evaluate the user’s performance, wherein the system requires the user to play keys (notes) and provides feedback to the user regarding his/her accuracy (e.g. the wrongly played key is marked with a red dot, etc.), and (iii) selecting the “free play” mode allows the user to interact with the game, i.e. playing keyboard) ([0050], [0055]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens; for example, by incorporating additional modes of operations; such as, selectable modes in the form of “auto play” mode, an assessment (“assisted play”) mode, and a “free play” mode; wherein as the user selects (i) the “auto play” mode, the system displays one or more animations that demonstrate e.g. the system displays a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted in order to demonstrate to the user the proper sequence of operation, etc.); and when the user selects (ii) the assessment mode, the system prompts the user to play a particular game, wherein the user’s inputs are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance (e.g. marking the wrongly played key with a red dot, etc.), so that the user would have ample options to be more familiar with the techniques required to play the game before the user starts to actively interact with the game (e.g. before selecting the “free play” mode to actively interact with the game); and thereby helping the user to easily comprehend the techniques needed to play the game.  
Namgoong also does not teach, transmitting the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens and further in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates .    
	Regarding each of claims 2, 8 and 14, Namgoong in view of Lippens and further in view of Riggs teaches the claimed limitations as discussed above.	 
The limitation, “wherein the indication comprises the key presses corresponding to the shortcut or hot key when in the learning mode”, is already addressed per the modification discussed above since the “auto play” mode, which represents the learning mode, generates a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted to demonstrate the keys corresponding to the shortcut or hot key.  
Regarding each of claims 3, 9 and 15, Namgoong in view of Lippens and further in view of Riggs teaches the claimed limitations as discussed above.	 
The limitation, “the display screen further comprises a simulated keyboard . . . indicating with the simulated keyboard the key presses corresponding to the shortcut or hot key”, is also already addressed per the modification discussed above with respect to the independent claims. Particularly, the modified system involves an “auto play” mode, which represents the learning mode, generates a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted to demonstrate the keys corresponding to the shortcut or hot key.  
Regarding each of claims 4, 10 and 16, Namgoong in view of Lippens and further in view of Riggs teaches the claimed limitations as discussed above.
Namgoong further teaches that the indication comprises an action corresponding to the shortcut or hot key ([0061] lines 1-5; [0079], [0080]: e.g. the system already displays to the user one or more of the keys needed with respect to a hot-key(s)). 
	The limitation, “when in the testing mode . . . further comprises  receiving one or more other key presses different than the key presses corresponding to the shortcut or hot key; and updating the display screen to indicate that the other key presses were incorrect with respect to the shortcut or hot key corresponding to the action, without updating the simulation”, is already addressed per the modification discussed with respect to the independent claims. 
	Particularly, the modified system incorporates an assessment mode (e.g. “play  assist” mode), which prompts the user to play a particular game, wherein the user’s inputs are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance; such as, marking the wrongly played key with a red dot on the virtual keyboard, etc., so that the user would have ample options to be more familiar with the techniques required to play the game. 
Regarding each of claims 6, 12 and 18, Namgoong in view of Lippens and further in view of Riggs teaches the claimed limitations as discussed above.	
Namgoong further teaches, navigation between the display screen and at least one additional display screen, and interaction with the display screen and the at least one additional display screen, using only received inputs from a keyboard ([0056], [0061], [0062]: e.g. based on one or more keys the user operates on the keyboard, the system navigates between various screens; such as, navigating between the screen displaying the attack play scenario and the screen displaying a defense play scenario, including between the screens that display the keys needed with respect to a hot-key(s). Accordingly, the above already indicates the navigation between the display screen and one or more other display screens, and interaction with the display screen and the other display screens, using only received inputs from a keyboard). 	    
●	Claims 5, 11, and 17 are rejected under 35 U.S.C.103 as being unpatentable over Namgoong 2014/0302901 in view of Lippens 2015/0082971, in view of Riggs 2003/0074558 and further in view of Duggan 2015/0093726. 	
	Regarding each of claims 5, 11 and 17, Namgoong in view of Lippens and further in view of Riggs and further in view of Wrubel teaches the claimed limitations as discussed above.
	Although Namgoong already teaches the process of outputting the interaction to be initiated via the shortcut or hot key (see discussion per each of claims 1, 7 and 13),  Namgoong does not explicitly teach, outputting on the display screen a timer upon outputting the indication of the interaction, wherein the timer is configured to increment until the key presses corresponding to the shortcut or hot key are received.
	However, Duggan discloses a system that allows a user to play one or more games, wherein the system prompts the user to perform a task in the game; and wherein the system displays a timer that displays the elapsed time to complete the task ([0045], 0053]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Namgoong in view of Lippens, in view of Riggs and further in view of Duggan; for example, by incorporating an algorithm that displays time data on the display, such as a timer or a clock that displays the time elapsing since the prompt, wherein the user is optionally presented with one or more rewards for performing the 
Response to Arguments.
8.	Applicant’s arguments have been fully considered (the arguments filed on 01/26/2022). The arguments are directed to the amendment made to the current claims. However, new ground of rejection is presented in this current office-action due to the current amendment; and therefore, Applicant’s arguments are now moot in view of the new ground of rejection. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715